Title: To Thomas Jefferson from Henry Huntington, 30 September 1808
From: Huntington, Henry
To: Jefferson, Thomas


                  
                     Sir.
                     Suffield 30 Sep. 1808—
                  
                  having received from Mr. James C Christie a note—authorized by Mr. Gallatin—Giving me notice that I am to be dismissed from office on a Complaint of want of capacity to perform the business of district attorney—and advising me to resign & avoid the disgrace of being turnd out. I ask the indulgence of a few remarks—
                  I have never Solicitted any Appointment—nor would I now purchase Continuance in office by one improper act.
                  Still, may I not be permitted to hope, & this is nothing in my Case, requiring a public example, or which makes it necessary, the dismisal should be accompanied with severity & disgrace.—
                  I have ventured to write to Mr. Gallatin and enquire whether an immediate removal was deemed necessary, or whether for reasons sugjested it might not be delayed—and I add here an assurance, that an intimation of a Contrary wish—in the Government thro’ any medium of intelligence shall produce an immediate resignation.—
                  Privation of office, may be borne but displeasure of the Government and disgrace will be intolerable, I ask this indulgence because I went into office with a fare reputation, I am not informd, nor am I conscious of any act that should deprive me of it, at the period in Question, the professional business of no one in any County, warm or respectable, or in any Considerable degree, more extensive, and the public words of the highest Courts in the State will prove, none was more succisful—that I have some reputation Mr. Edwards—my accuser—has himself heretofore attested.—in Sep. before I received the appointment, being himself, absent or unable to attend, unsolicitted & matters of before I received it he sent me his power of Attorney—to appear & Conduct the business of the Circuit Court in his behalf—
                  I do not Imagine the President is to be drawn into Correspondence with me on the Subject of my dismisal. if in his Opinion—the measure is Expedient & proper—it will not be Questioned by me.—
                  Yet Sir, Consistantly with my views of Mr Jefferson, recognizing in the President, all that exalted worth, which marks his public character, & adorns his private virtues—I look with Confidence to the period, when public Sentiment, tho’ now distorted and debased, by vile intrigue & mean Hypocracy, will pronounce, that causes originating in want of Public Fidelity, as well as private integrity in the Judge—lead to & engendered—the Complaints, of want of Capacity in the Attorney of this district and ultimately his dismisal.—
                  A few expressions, which I have more than once heard from Individuals here, of Correct pinciples, & ligal skill, & who I have reason to believe are high—in the esteem and Confidence of the President, I will here insert—(nor ought extenuate, nor set down ought in malice) as refering to some among many other Gents—I had contemplated to communicate—& which I engage to do & which may be regarded as proofs—that what I have sugjested is not fiction—but is realised in fact,—viz—“why this man ought to be impeached, such Conduct is monstrous.—on subjects regarding which his Actions and expressions should be governed by the obligations of his official oath—he talks and Acts or appears Just as Circumstances or his Convenience happen to incline him—The Arduous trial of the unfortunate Judge Chase did by no means furnish as much evidence against him” &c—
                  If such are the scenes—from whence evidence is to be derived of want of Capacity to manage Business—is it too much for unbiased minds to Conclude; that it might in some measure be the effect of unnecessary embarrassment, wantonly and unjustly thrown on me by the Judge, or to say the least of it would it be regarded as want of Charity to receive the testimony with some digree of Caution—I am not urging these Considerations to the point of removal, from office—but whether I shall be publicly stigmatised as a fool, A single remark, & that patience which is already too far trespassed on, shall be relieved—
                  By a Series of losses proceeding not from vices—but from Misfortunes—I have no property.
                  I have a wife & Seven Children the eldest of whom is 17 & in College—they are wholly dependant on me for Support, and I have a reputation—without which Life, to me, is of no value—With sinceer & Deep regret for the trouble Given you I am Sir with profound respect your obdt Servant
                  
                     Hen Huntington 
                     
                  
               